Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Claim 2,4-11,13-15,17,18,21,23,24 is/are rejected under pre-AIA  35 U.S.C. 103(a)
as being unpatentable over Tucci (4,479,489) and Perryman et al (2012/0283800),
Johnson et al (2011/0190842), and Sage et al (2004/0215302).

2. (Currently Amended) A method for implanting a battery-
less device in a patient's body, the method comprising:
disconnecting a proximal end of an implantable lead from an implantable pulse generator that
was connected to the implantable lead, where the implantable lead and the implantable pulse
generator were earlier implanted in the patient’s body: removing the implantable pulse
generator from the patient’s body while maintaining the implantable lead in the patient’s body;
(the above steps are considered to be old and well known in the art. For example, col 1:29-45
of Tucci teaches that when it is time to replace the IMD, the lead is disconnected from the IMD
and the lead stays in place).

mating a connector of a battery-less device with the proximal end of the implantable lead, wherein the proximal end of the implantable lead passes through a distal opening of the connector of the battery-less device and mates with connection pads located longitudinally along an interior surface of the batteryless device, the battery less device housing an enclosure of the connection pads, one or more non-inductive antennas, and electronic circuitry, and wherein the battery-less device replaces the implantable pulse generator, and the battery-less device is free from an on-board battery, (As mentioned previously, the device 26 of Johnson contains a battery.  However, the battery is replaced with energy receiving antennas as shown in at least figure 2 of Perryman, as Perryman contains no battery.  It would have been obvious to replace the battery of Johnson for the power receiving system of Perryman since it would yield predictable results, such as not having to replace a battery, thus saving time and cost. Again, Tucci is used by the examiner to teach common steps of replacing a implanted device, and not used for its teaching of a IMD with a battery.)

providing the implantable lead with wireless energy through the one or more non-
inductive antennas configured to non-inductively receive electromagnetic energy radiated from a source located outside of the patient’s body: (see at least ¶47,49 of Perryman)

providing stimulation currents to one or more electrodes along a distal end of the implantable
ad through the battery-less device using the provided wireless energy. (It would have been obvious to use a batteryless device in
place of a device with a battery since there would then be no need to keep replacing the IMD
when the battery depletes; no unpredictable results would occur from replacing an IMD with a
battery with an IMD without a battery. Thus, the Johnson device 26, which has a battery, can
be replaced with another device, that t batteryless, so that the new device is reconnected to
lead 28 as taught in ¶22 of Johnson. Further, as mentioned in the office action of 9/21/21,
Perryman teaches non-inductive antennas, see at least figure 2 and ¶45. It would have been
obvious to replace the already implanted device 26 of Johnson with a new device that &
batteryless since it would merely yield predictable results. Still further, Johnson & considered to
have electronic circuitry, see at east figure 7. However, it does not teach circuitry that can
extract energy from one or more non-inductive antennas. Perryman teaches antennas that can
be used in place of the battery of Johnson, see at least ¶45 of Perryman. To have the electronic
circuitry of Johnson be able to extract the energy from non-inductive antennas would have
been obvious since when non-inductive antennas are used in place of the battery, the
circuitry must be able to extract the energy in order to power the device. Also, Johnson is
considered to inherently include connection pads since there must be a manner to connect the
lead connector electrodes to the circuitry of the device in order to provide stimulation. Even so,
Sage is used to more explicitly teach connection pads, see at least ¶22-24 of Sage where it is
taught that the resilient spring contacts are conductive and electrically connected to an
electrical conductor 39. To use such connection pads with the device of Johnson would have
been obvious since they are common in the art and would yield no unpredictable results. Still
further, the conductive pads are placed longitudinally inside the housing of Johnson so that the
longitudinally placed electrodes on the lead connector of the led 28 shown in Johnson can be
used. Figure 1 of Sage shows a typical ad that has connector electrodes thereon.)

Re claims 4-11,13-15,17,18,21, see office action of 2/7/22.


23. (New) The method of claim 2, wherein the wireless energy is provided through a carrier
signal having a frequency higher than 50 MHz.(see at least ¶59,69 of Perryman)

24. — (New) The method of claim 2, wherein the battery-less device housing the enclosure of
connection pads further comprises the battery-less device housing the enclosure of the
connection pads coupled to the one or more non-inductive antennas through the electronic
circuity. (see at least figure 1 and ¶22 of Sage which teaches connection pads that are connected to wires, which ultimately connect to internal circuitry, and at least figure 2 of Perryman which shows non-inductive antennas and electronic circuitry.  The antenna has to be connected to the circuity and ultimately to the connection pads in order for stimulation to be delivered to the connection pads to stimulate the patient)


Claim 12,22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable
over Tucci (4,479,489) and Perryman et al (2012/0283800), Johnson et al
(2011/0190842), and Sage et al (2004/0215302), and further in view of Levine
(5,328,442).

22. (New) A method for implanting a battery -less device in a patient’s body, the method
comprising:
disconnecting a proxmal end of a first implantable lead from an implantable pulse
generator that was connected to the first implantable lead, where the first implantable lead and
the implantable pulse generator were earlier implanted in the patient’s body;

disconnecting a proximal end of a second implantable lead from the implantable pulse
generator that was connected to the second implantable lead, where the second implantable
lead was earlier implanted in the patient’s body;
removing the implantable pulse generator from the patient’s body while maintaining the

first and second implantable leads in the patient’s body; (the above steps are considered to be
old and well known in the art. For example, col. 1:29-45 of Tucci teaches that when it is time
to replace the IMD, the lead is disconnected from the IMD and the lead stays in place. Further,
it is well known in the art that IMDs can have more than one lead attached thereto; see also
figures 2,3 of Johnson which show multiple. leads attached to an IMD.)

mating a Y-shaped connector of a battery -less device with a proximal end of the first
implantable lead and a proximal end of the second implantable lead, wherein the Y-shaped
connector comprises a first connector and a second connector, (1) the proximal end of the first
implantable lead passes through a distal opening of the first connector and mates with first
connection pads located longitudinally along a first interior surface of the battery -less device
and (i1) the proximal end of the second implantable lead passes through a distal opening of the
second connector and mates with second connection pads located longitudinally along a second
interior surface of the battery -less device; and the battery-less device is free from an on-board battery; (Johnson is silent as to a Y shaped connector.
However, Y shaped connectors are well known in the art, as shown by at least figure 9 of
Levine. I would have been obvious to use such Y shape since it would have yielded merely
predictable results such as allowing for more leads to be connected to the IMD.  Further, as mentioned previously, the device 26 of Johnson contains a battery.  However, the battery is replaced with energy receiving antennas as shown in at least figure 2 of Perryman, as Perryman contains no battery.  It would have been obvious to replace the battery of Johnson for the power receiving system of Perryman since it would yield predictable results, such as not having to replace a battery, thus saving time and cost. Again, Tucci is used by the examiner to teach common steps of replacing a implanted device, and not used for its teaching of a IMD with a battery.)

providing the implantable lead with wireless energy through the one or more non-
inductive antennas configured to non-inductively receive electromagnetic energy radiated from a source located outside of the patient’s body: (see at least ¶47,49 of Perryman)

providing stimulation currents to one or more electrodes along a distal end of the first
implantable lead and a distal end of the second implantable lead through the first connector
and the second connector of the battery-less device using the provided wireless energy. (it would have been obvious to use a
batteryless device in place of a device with a battery since there would then be no need to keep
replacing the IMD when the battery depletes; no unpredictable results would occur from
replacing an IMD with a battery with an IMD without a battery. Thus, the Johnson device 26,
which has a battery, can be replaced with another device, that & batteryless, so that the new
device & reconnected to lead 28 as taught in 922 of Johnson. Further, as mentioned in the
office action of 9/21/21, Perryman teaches non-inductive antennas, see at least figure 2 and
¶45. It would have been obvious to replace the already implanted device 26 of Johnson with a
new device that is batteryless since it would merely yield predictable results.)


Re claim 12, see office action of 2/7/22.


Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Tucci (4,479,489) and Perryman et al (2012/0283800), Johnson et al
(2011/0190842), and Sage et al (2004/0215302), and further in view of Dobak
(2008/0021336).
See office action of 2/7/22.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792